                                                            UNITED                   STATES                  DISTRICT                       CouRT


                                                              for the                      District of                           New Jersey




                          United               States of America



                                                                                                                           ORDER SETTING CONDITIONS
                                                  V.
                                                                                                                                  OF RELEASE

                                  HISAO YABE




                                               Defendant                                                                  Case Number: I 8-/2%(SRC)


 IT IS ORDERED on this        10th                                            day of           DECEMBER                          ,   201$, ORDERED that the release of the defendant is
 subject to the following conditions:

 Bail be fixed at         $                         100,000.00                                               and the defendant be released upon:

          (x          )
                                  Executing a(n) unsecured appearance bond;
          (       )               Executing an appearance bond and depositing in cash in the registry of the Court              of the bail fixed.
          (       )               Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu
                                  thereof;
                                  (    )   Execute an agreement to post designated property. Local rule (re: value of property) waived/not waived by the
                                  Court.

 IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:

          (y..)                   The defendant not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any witness,
                                  victim, or informant; not retaliate against any witness, victim or informant in this case.
          (       )               The defendant be release in the custody of
                                                                                                                                                                                    (Name of person)
                   (Address)
                           (City and state)
          (Tel. No.)
                                  who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure the appearance of the defendant at all scheduled
                                  court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of release or disappears

                                                                                                                 Si       ned:
                                                                                                                                                                           Cji%5jzJe5
          (x)                     The defendant’s travel is restricted to (X )NeW JëFy        ( ) New York ( X ) Other New Jersey & Japan,
                                  unless approved by PTS
          ( )                     Surrender passport and/or other travel documents to PIS and obtain no new one.
          (x)                     The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.
          (x)                     Additional conditions:      (x) Report to PTS via email/telephone as directed.
                                                              ( ) Electronic Monitoring by PTS, with release for court appearance, attorney visits,
                                                              medical emergencies, with prior approval of PTS (cost to be incurred by the defendant).
                                                              ( ) Drug andlor alcohol testing/treatment as deemed appropriate by PTS.
                                                              ( ) Surrender of firearms or other dangerous weapons
                                                              ( ) Mental health treatment as deemed appropriate by PTS.
          (       )
          (       )
                                                       Acknowledgment of Defendant
       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
 conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and
sãhëti6riset forth above.                                                                              -




                                                                                                                      -
                                                                                                                                                                taA—
                                                                                                                                             Signature of/Defendant
                                                                                                                                                            I
 Date:                        I
                              .            t
                                                                                                                                                   -


                                                                                                                                             Signature of Judicial Officer

                                                                                                                                                   Stanley R. Chesler, U. S. D. J.
                                                                                                                                                Name and Title of Judicial Officer
(Rev. 2/08)




      TO THE DEFENDANT:

      YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

         A violation of any of the foregoing conditions of release may result in the immediate issuance of a
         warrant for your arrest, a
      revocation of release, an order of detention, and a prosecution for contempt of court and could result in a
      term of imprisonment, a fine, or both.
         The commission of a Federal offense while on pretrial release will result in an additional sentence of
         a term of imprisonment of

         of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one
         year, if the offense is a misdemeanor. This sentence shall be in addition to any other sentence.
         Federal law makes it a crime punishable by up to 10 years of imprisonment, and a $250,000 fine or
         both to obstruct a criminal
     investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both
     to tamper with a witness, victim or informant; to retaliate or attempt to retaliate against a witness, victim
     or informant; or to intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the
     court. The penalties for tampering, retaliation, or intimidation are significantly more serious if they
     involve a killing or attempted killing.
         If after release, you knowingly fail to appear as required by the conditions of release, or to surrender
         for the service of sentence,
     you may be prosecuted for failing to appear or surrender and additional punishment may be imposed.
     If you are convicted of:
         (1 an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or
         ) more, you shall be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
         (2 an offense punishable by imprisonment for a term of five years or more, but less than fifteen
        ) years, you shall be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
        (3 any other felony, you shall be fined not more than $250,000 or imprisoned not more than two
        ) years, or both;
        (4 a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year,
        ) or both.
        A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence
        for any other offense. In
     addition, a failure to appear or surrender may result in the forfeiture of any bond posted.
